11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

RNJRV Enterprises, LLC d/b/a                 * From the 161st District Court
Staybridge Suites,                             of Ector County,
                                               Trial Court No. B-16-12-1193-CV.

Vs. No. 11-17-00178-CV                       * June 14, 2018

Sun City Winnelson Co.,                      * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

     This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.